EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

On page one of the specification, line 4, after “filed on July 30, 2019,” insert --now U.S. Patent Number 10,919,660 B1,--.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks and terminal disclaimer filed 11//19/2021 have overcome the prior rejections of record.
With respect to claim 1 and dependent claims 2-10, the prior art of record does not disclose the additional limitations of “a first sensor above the conveyer at a first position upstream a position facing the label holder in a conveyance direction of the conveyer, the first sensor configured to obtain height information of an object on the conveyer; a second sensor above the conveyer at a second position upstream the position facing the label holder and 
Similarly, respect to claim 11 and dependent claims 12-20, the prior art of record does not disclose the additional limitations of “obtaining height information of an object on the conveyer with a first sensor above the conveyer at a first position upstream a position facing the label holder in a conveyance direction of the conveyer; determining a moving distance of the label holder up to a standby position between the retracted position and the extended position based on the height information of the object obtained by the first sensor; controlling the label holder to move by the determined moving distance to the standby position during conveyance of the object on the conveyer to the position facing the label holder; detecting a leading end of the object on the conveyer with a second sensor above the conveyer at a second position upstream the position facing the label holder and downstream the first position in the conveyance direction” in the context of the other limitations of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK